2020 UT App 34



               THE UTAH COURT OF APPEALS

                       PEGGY PETRZELKA,
                          Appellee,
                               v.
                      JAMES E. GOODWIN,
                          Appellant.

                            Opinion
                       No. 20180923-CA
                      Filed March 5, 2020

             First District Court, Logan Department
                The Honorable Thomas Willmore
                           No. 164100050

             Ashley E. Bown, Attorney for Appellant
               Tess A. Davis, Attorney for Appellee

   JUDGE JILL M. POHLMAN authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and RYAN M. HARRIS
                        concurred.

POHLMAN, Judge:

¶1     Peggy Petrzelka and James E. Goodwin married in
September 2004, separated in February 2015, and divorced in
February 2018. Following a bench trial, the court entered
judgment on several issues, including alimony and the division
of the parties’ retirement accounts. The court declined to award
Goodwin alimony, finding that he was capable of meeting his
own needs. The court also determined that the marital portion of
Petrzelka’s retirement account would be valued as of March 1,
2015—the approximate date of the parties’ separation. Goodwin
challenges both determinations, asserting that the court erred by
declining to award him alimony and by declining to value
                       Petrzelka v. Goodwin


Petrzelka’s account as of the time of the divorce decree or trial.
We affirm.


                        BACKGROUND

¶2     Petrzelka and Goodwin married in September 2004. At
the time, Petrzelka was forty-two years old, while Goodwin was
sixty-one. During the marriage, the parties lived in a home that
Petrzelka had purchased before their union. Both parties also
worked. Petrzelka continued in her established teaching career,
and Goodwin held jobs related to rural community development
and land conservancy. While married, the parties kept their
finances separate. They shared in some “very limited” joint
expenses, but otherwise maintained separate bank and credit
card accounts and spent their respective incomes how they
wished.

¶3     Goodwin retired in 2012, and the parties separated in
February 2015. After their separation, Goodwin moved to
California, while Petrzelka remained in Utah. At the conclusion
of a two-day trial in February 2018, the parties were granted a
divorce.

¶4     Following the trial, the court entered judgment on several
issues, including Goodwin’s claim for alimony and the division
of the parties’ retirement accounts. Based on its assessment of
Goodwin’s needs and his ability to meet them, the court declined
to award alimony. It determined that Goodwin was able to meet
his needs through a combination of his Social Security and
retirement income, and income the court imputed to him at $15
per hour for twenty hours per week.

¶5     The court also determined that a portion of one of
Petrzelka’s retirement accounts would be subject to division as
marital property. Rather than setting the end date of the



20180923-CA                     2               2020 UT App 34
                        Petrzelka v. Goodwin


valuation period as the date of trial or the divorce decree as
Goodwin requested, the court set the valuation period as
September 4, 2004—the date of the parties’ marriage—to March
1, 2015—the month immediately following the parties’
separation.


            ISSUES AND STANDARDS OF REVIEW

¶6      On appeal, Goodwin challenges the trial court’s decision
not to award alimony. In general, trial courts in divorce actions
are “permitted considerable discretion in adjusting the financial
and property interests of the parties.” Rayner v. Rayner, 2013 UT
App 269, ¶ 4, 316 P.3d 455 (cleaned up). “Accordingly, we will
reverse only if (1) there was a misunderstanding or
misapplication of the law resulting in substantial and prejudicial
error; (2) the factual findings upon which the award was based
are clearly erroneous; or (3) the party challenging the award
shows that such a serious inequity has resulted as to manifest a
clear abuse of discretion.” Gardner v. Gardner, 2019 UT 61, ¶ 18,
452 P.3d 1134 (cleaned up). “Because we can properly find abuse
only if no reasonable person would take the view adopted by the
trial court, appellants have a heavy burden to show that an
alleged error falls into any of these three categories.” Id. (cleaned
up).

¶7      Goodwin also challenges the trial court’s division
of Petrzelka’s retirement account, arguing that the court erred
in setting the end date of the valuation period as March 1, 2015,
shortly after the parties’ separation, rather than the date of
trial or the divorce decree. “Generally, the marital estate is
valued at the time of the divorce decree or trial.” Jacobsen v.
Jacobsen, 2011 UT App 161, ¶ 39, 257 P.3d 478 (cleaned up).
However, as with alimony, the court has broad discretion to use
a different date so long as its decision it supported by
“sufficiently detailed findings of fact explaining its deviation



20180923-CA                      3                 2020 UT App 34
                        Petrzelka v. Goodwin


from the general rule.” Id. (cleaned up); see also Rayner, 2013 UT
App 269, ¶ 19 (“A trial court has broad discretion to deviate
from [the] general rule when circumstances warrant.” (cleaned
up)).


                            ANALYSIS

                       I. Denial of Alimony

¶8     Goodwin argues that the trial court exceeded its
discretion by declining to award alimony. Alimony awards are
generally aimed at “enabling the receiving spouse to maintain,
as nearly as possible, the standard of living enjoyed during the
marriage, and preventing the receiving spouse from becoming a
public charge.” Anderson v. Anderson, 2018 UT App 19, ¶ 29, 414
P.3d 1069 (cleaned up); Rule v. Rule, 2017 UT App 137, ¶ 14, 402
P.3d 153.

¶9      To that end, in deciding whether to award alimony, a
court must consider several factors relevant to alimony’s
purposes, including the “financial condition and needs of the
recipient spouse,” “the recipient’s earning capacity or ability to
produce income,” and “the ability of the payor spouse to
provide support.” Utah Code Ann. § 30-3-5(8)(a)(i)–(iii)
(LexisNexis 2019); see also Jones v. Jones, 700 P.2d 1072, 1075 (Utah
1985) (same); Barrani v. Barrani, 2014 UT App 204, ¶ 21, 334 P.3d
994 (same). In assessing the parties’ needs and their respective
abilities to fulfill those needs, courts should generally look to the
marital standard of living. See Rule, 2017 UT App 137, ¶ 15; see
also Utah Code Ann. § 30-3-5(8)(e) (instructing courts to, as a
general rule, “look to the standard of living, existing at the time
of separation,” in setting alimony awards). If a court determines
that the spouse requesting alimony is able to meet his or her own
needs, the court “should not award alimony.” Dobson v. Dobson,
2012 UT App 373, ¶ 22, 294 P.3d 591.



20180923-CA                      4                 2020 UT App 34
                       Petrzelka v. Goodwin


¶10 Further, courts in divorce cases may consider imputing
income to an unemployed spouse in assessing the spouse’s
ability to produce income. See Gardner v. Gardner, 2019 UT 61,
¶ 98, 452 P.3d 1134; Leppert v. Leppert, 2009 UT App 10, ¶ 12, 200
P.3d 223; see also Utah Code Ann. § 78B-12-203(8)(b) (LexisNexis
2018) (setting out the considerations for imputing income to a
parent for child support). 1 All else being equal, a spouse who is
capable of working ought to be “accountable for meeting [his or]
her own needs to the extent” of that capability. Hansen v. Hansen,
2014 UT App 96, ¶ 9, 325 P.3d 864 (explaining that imputing
income to a spouse “holds [that spouse] accountable for meeting
her own needs to the extent she is capable”).

A.     The Court’s Alimony Findings

¶11 Here, the court determined that, in light of the facts,
circumstances, and equities at play, Goodwin was capable of
meeting his own needs. It therefore declined to award alimony.
To that end, the court made extensive findings with respect to
both the facts it found relevant to the overall question of alimony
and the statutory factors described in Utah Code section 30-3-5.

¶12 The court found relevant the fact that the marriage was
“entered into later in life for both parties,” and it considered the
parties’ respective situations before, and contributions to, the
marriage. For example, the court found that Goodwin “did not
give up anything by entering into the marriage” and brought no
“assets or real income into the marriage.” With respect to
Petrzelka, the court found that she brought “an established and
successful teaching career into the marriage” and that there was


1. “Although this section of the Utah Code addresses imputation
for the purposes of child support, it is also relevant to
imputation in the alimony context.” Hartvigsen v. Hartvigsen,
2018 UT App 238, ¶ 8 n.5, 437 P.3d 1257 (cleaned up).




20180923-CA                     5                 2020 UT App 34
                      Petrzelka v. Goodwin


“no evidence that [Goodwin] did anything to improve
[Petrzelka’s] income or her education or her earning capacity.”

¶13 The court also determined that the “most significant
factor” in its alimony calculus was the parties’ agreement to
share only a few joint living expenses during the marriage. The
court found that during the marriage “the parties agreed to
equally pay certain limited joint living expenses” and that those
shared expenses were “very, very limited.” In this respect, the
court noted and “place[d] great weight on the fact that the
parties essentially maintained separate standards of living,”
where each party kept “separate accounts and expenses during
the marriage,” which accordingly “allowed each party to spend
their respective income how they wished.”

¶14 Regarding their separate living standards, the court also
found “very persuasive” that Goodwin had “always lived
beyond his means with his separate credit cards,” noting that he
entered the marriage with a credit card balance and that he
continued to carry one “after the date of separation due to his
continual over-spending.” The court found such facts as “strong
evidence of the parties’ standard of living during the marriage
and especially [Goodwin’s] standard of living.”

¶15 As to Goodwin’s needs, the court accepted his stated
monthly expenses of $3,349, finding them, “for the most part,
reasonable,” though noting that his cable TV expenses, food
budget, and credit card bills were “too high.”

¶16 With regard to Goodwin’s ability to meet his needs,
the court found that Goodwin had a gross income of $3,571
per month. It reached this figure by adding Goodwin’s Social
Security and retirement income, which it found was $2,271
per month, and imputing to Goodwin additional income of
$1,300 per month based on a finding that Goodwin could
work part-time (i.e., twenty hours per week) at $15 per hour.



20180923-CA                    6                2020 UT App 34
                       Petrzelka v. Goodwin


The court’s imputation determination was based on several
findings about Goodwin’s ability to produce income.
For example, the court found that Goodwin had “very
marketable” and “extensive job skills,” given his background
and work history, and that “nothing . . . limits him from doing
some sort of work.” In this respect, the court noted evidence
showing that Goodwin remained somewhat active in his
retirement—that he was able to travel, walk and hike with dogs,
carry his grandchildren, babysit, and volunteer. The court
additionally found that Goodwin would receive a “considerable
sum from [Petrzelka’s] retirement account, which he did not
contribute to or cause in any way to increase,” and that “such
funds can be used for his support and for the payment of his
debts.”

¶17 The court also accepted Petrzelka’s assertion that there is
no right to retire, stating that there is no “legal right to quit
supporting oneself in a divorce situation such as this.” And the
court found that, under the circumstances, it was “not equitable
for [Goodwin] to choose not to work or take any action to
support himself.” The court then ultimately concluded, “[b]ased
on the foregoing facts, circumstances and equitable principles,”
that Goodwin was “capable of meeting his own needs” and that
therefore no alimony would be awarded.

B.    Goodwin’s Challenges to the Court’s Alimony Decision

¶18 In challenging the court’s denial of alimony, Goodwin
suggests that the court’s evaluation of the relevant alimony
factors was not proper, most significantly its decision to impute
income to him. He also raises various challenges to some of the
court’s alimony findings. Because the court’s decision to impute
income to Goodwin plays a significant role in its overall decision
not to award alimony, we first address Goodwin’s challenges to
that decision. We then address Goodwin’s remaining challenges.




20180923-CA                     7               2020 UT App 34
                      Petrzelka v. Goodwin


1.    Imputation of Income

¶19 Goodwin argues, relying heavily on the fact of his
retirement before the parties’ separation, that the trial court
exceeded its discretion by imputing income to him. As discussed
above, the court had “considerable discretion” to adjust
Petrzelka’s and Goodwin’s financial interests, and its “actions
are entitled to a presumption of validity.” Gardner v. Gardner,
2019 UT 61, ¶ 18, 452 P.3d 1134 (cleaned up). Accordingly, to
prevail on his challenge to the court’s imputation decision,
Goodwin must demonstrate that the court misunderstood or
misapplied our alimony laws, that the factual findings
supporting its decision were clearly erroneous, or that the
imputation has resulted in “such a serious inequity” so as to
“manifest a clear abuse of discretion.” Id. (cleaned up).

¶20 Goodwin does not suggest that the court’s decision to
impute income to him arose from a misapplication or
misunderstanding of the law; indeed, while the fact of his
retirement is central to his imputation challenge, he concedes
that there is no statutory right to retire in Utah. Instead, he
suggests that the court’s decision to impute income to him
results in a serious inequity. He also challenges the evidentiary
basis for the court’s decision to impute income to him at the
amount of $15 per hour. We address each argument below.

a.    The Decision to Impute Income

¶21 As previously discussed, a court may consider imputing
income to an unemployed spouse in evaluating a request for
alimony. See Gardner, 2019 UT 61, ¶ 98; Leppert v. Leppert, 2009
UT App 10, ¶ 12, 200 P.3d 223. Utah Code section 78B-12-203
addresses imputation of income and provides that such
imputation “shall be based upon employment potential
and probable earnings” in tandem with consideration of a
variety of factors, to the extent they are known, such as



20180923-CA                    8                2020 UT App 34
                        Petrzelka v. Goodwin


“employment opportunities,” “work history,” “age,” “health,”
“other employment barriers and background factors,” and
“prevailing earnings and job availability for persons of similar
backgrounds in the community.” Utah Code Ann. § 78B-12-
203(8)(b) (LexisNexis 2018).

¶22 Here, the court’s findings indicate that, despite
Goodwin’s age and the fact of his retirement, the court was
persuaded that the overall facts, circumstances, and equities
surrounding the question of alimony supported the decision to
impute income to him. Goodwin has not demonstrated that,
given the whole host of considerations at play, this decision
resulted in a serious inequity.

¶23 To begin with, the court found that Goodwin was capable
of “some sort of work.” During the parties’ marriage, Goodwin
had worked and had been able to produce income at a rate of
over $50,000 per year—well exceeding the income the court
imputed at $15 per hour on a part-time basis. The court also
found that Goodwin had “very marketable skills” in light of his
“background and work history,” which the evidence at trial
suggested included experience in various employment sectors
such as the Air Force, the solar power industry, pesticide sales,
real estate, rural community development, land conservancy,
and the financial industry. And in terms of his physical
capabilities, the court found that, post-retirement, Goodwin had
demonstrated an ability to pursue various activities, such as
traveling, volunteering, walking and hiking with dogs, and
interacting with and babysitting his grandchildren. Goodwin
does not challenge these findings.

¶24 The court further found that the circumstances at play
made it inequitable for Goodwin not to expend some effort to
support himself. This was a later-in-life marriage for both
parties, and the court found that the parties’ contributions to it at
the outset differed. Petrzelka brought an established career, and


20180923-CA                      9                 2020 UT App 34
                       Petrzelka v. Goodwin


the parties lived in the home she had purchased before the
marriage. In contrast, Goodwin brought no “assets or real
income” with him into the marriage, and the court found that
there was no evidence that Goodwin “did anything to improve”
Petrzelka’s income, education, or earning capacity. 2

¶25 Most importantly, central to the court’s overall alimony
decision was its determination that, for all intents and purposes,
the parties lived separate financial lives during the marriage,
with the result that the parties “essentially maintained separate
standards of living.” While the parties may have contributed to
certain shared monthly expenses, the court found that those
shared expenses were “very, very limited” and were only ones
to which both parties agreed. Significantly, the court also noted
that Goodwin had consistently lived beyond his means, “with
his separate credit cards,” before and during the marriage, as



2. Goodwin briefly challenges the court’s findings with respect
to his contributions to the marriage by characterizing them as
findings that he “gave up nothing and brought nothing to this
marriage” and by contending that such findings were “pure
speculation.” However, Goodwin supports this argument by
pointing to evidence that supports only his own position. He
does not identify or address the evidence that might support the
court’s findings on these points. To properly challenge the
court’s findings, Goodwin must demonstrate that they do not
follow logically from the evidence, or, stated another way, that
they are against the clear weight of it. See Gardner v. Gardner,
2019 UT 61, ¶ 32, 452 P.3d 1134; Taft v. Taft, 2016 UT App 135,
¶ 16, 379 P.3d 890 (“A trial court’s factual determinations are
clearly erroneous only if they are in conflict with the clear weight
of the evidence, or if [this] court has a definite and firm
conviction that a mistake has been made.” (cleaned up)).
Goodwin has not met that burden.




20180923-CA                     10                2020 UT App 34
                       Petrzelka v. Goodwin


well as after the parties’ separation. Goodwin has not challenged
these findings.

¶26 Given the full picture of the considerations and
circumstances surrounding the court’s decision to impute
income, we cannot say that imputing income to Goodwin on a
part-time basis exceeded the bounds of the court’s broad
discretion. Goodwin suggests his retirement during the parties’
marriage should have precluded the court from imputing
income to him, but he has not demonstrated that this premise is
at all sound. Because income imputation itself is primarily
focused on a spouse’s ability to produce income, it is not unusual
for courts to impute income to a spouse who has not worked
during the marriage (or who has not worked for a number of
years preceding the divorce) but who is nevertheless capable of
producing income. E.g., Hartvigsen v. Hartvigsen, 2018 UT App
238, ¶¶ 6–22, 437 P.3d 1257 (affirming the trial court’s
imputation of income, despite the fact that the spouse had not
earned such an income for nineteen years, where the evidence
showed she was capable of doing so); Hansen v. Hansen, 2014 UT
App 96, ¶¶ 2–3, 8–9, 15 & n.4, 325 P.3d 864 (imputing income at
minimum wage to a nonworking spouse, and “in spite of her
advancing age,” even where, at the time of the divorce, the
parties were living on retirement benefits); Leppert, 2009 UT App
10, ¶¶ 11–12 (affirming the imputation of income to a recipient
spouse who had not worked for more than two decades where
the court found that she was “capable of generating employment
income at the minimum wage level”).

¶27 Thus, in the unique circumstances surrounding the
parties’ marriage, and pursuant to the numerous unchallenged
findings with respect to Goodwin’s ability to produce income
and the equities in play, the court’s decision to impute income to
Goodwin on a part-time basis at twenty hours a week did not
result in “such a serious inequity” so as to “manifest a clear
abuse of discretion.” See Gardner, 2019 UT 61, ¶ 18 (cleaned up).


20180923-CA                    11               2020 UT App 34
                       Petrzelka v. Goodwin


b.    Imputing Income at $15 per Hour

¶28 Goodwin also challenges the evidentiary support for the
court’s decision to impute income to him at a rate of $15 per
hour. He claims that figure was based on a finding that $15 per
hour was California’s minimum wage. He asserts that the wage
was suggested by Petrzelka only during closing argument and
that there was no evidence introduced at trial to support it.

¶29 We do not agree with Goodwin’s characterization of the
court’s findings. During its oral ruling, when asked by
Goodwin’s counsel what the basis was for its decision to impute
income at $15 per hour, the court initially responded that the
minimum wage in “California is at $15 or right close to $15 per
hour.” But when pressed by Goodwin’s counsel about whether
the court would reconsider if that figure was not correct, the
court stated that, “even if that is not minimum wage [in
California], [Goodwin] could go out and find a $15 per hour [job]
with his background and his ability to work.” The court’s later
written findings of fact and conclusions of law reflect this
reasoning; the court did not find that $15 was California’s
minimum wage or suggest that its decision to impute that figure
was so based. Rather, the court relied entirely on its
determination that Goodwin’s “extensive job skills, training and
work history allows him to find work earning at least $15 per
hour.” 3



3. Following the court’s oral ruling, Goodwin objected to the
proposed findings of fact and conclusions of law on several
grounds, one of them being the proposed basis of the court’s
decision to impute income at $15 per hour. The proposed
findings of fact, like the final written findings, made no mention
of California’s minimum wage. In his objections, Goodwin
argued that language should be added to reflect a further
                                                      (continued…)


20180923-CA                    12               2020 UT App 34
                        Petrzelka v. Goodwin


¶30 By narrowing his challenge to the evidence (or lack
thereof) supporting the proposition that California’s minimum
wage is $15 per hour, Goodwin has made no attempt to deal
with the stated basis for the court’s finding, as evidenced by its
written findings. See generally M.F. v. J.F., 2013 UT App 247, ¶ 6,
312 P.3d 946 (“Our case law is clear that where a court’s oral
ruling differs from a final written order, the latter controls.”). See
also Living Rivers v. Executive Dir. of the Utah Dep’t of Envtl.
Quality, 2017 UT 64, ¶¶ 36–51, 417 P.3d 57 (declining to reach the
merits of the appeal where the petitioner “utterly fail[ed] to
engage with the substance of the [lower tribunal’s] ruling”);
Duchesne Land, LC v. Division of Consumer Prot., 2011 UT App 153,
¶ 8, 257 P.3d 441 (“Because [the appellants] have not addressed
the actual basis for the district court’s ruling, they have failed to
persuade us that the district court’s ruling constituted
error . . . .”). Nor has Goodwin identified or dealt with the
evidence supporting the court’s finding that his “job skills,
training and work history” would allow him to find work at that
amount per hour. Accordingly, Goodwin cannot persuade us
that the court’s decision to impute income at that amount is
against the clear weight of the evidence, and his challenge fails.
See Taft v. Taft, 2016 UT App 135, ¶ 19, 379 P.3d 890.

¶31 In short, we affirm the court’s decision to impute income
to Goodwin at $15 per hour on a part-time basis. Goodwin has
not demonstrated that the court’s decision to impute results in a
serious inequity. He has also not adequately challenged the

(…continued)
finding by the court that “California’s minimum wage” is $15
per hour “or close thereto.” He suggested that such language
was necessary because it “was the Court’s actual finding about
why $15 per hour was being imputed” to him. By declining to
include such language in its findings of fact, the court
necessarily rejected Goodwin’s position.




20180923-CA                      13                2020 UT App 34
                       Petrzelka v. Goodwin


evidentiary basis supporting the decision to impute income in
the amount of $15 per hour.

2.    The Remaining Challenges to the Alimony Denial

¶32 Because we have affirmed the trial court’s decision to
impute income as well as the hourly rate at which it did so, to
persuade us that reversal is appropriate on the issue of alimony
Goodwin must raise supportable challenges to other aspects of
the court’s decision to deny alimony. Goodwin raises several
distinct challenges to the court’s overall alimony denial, but
none are ultimately persuasive.

a.    Consequences of Imputing Income

¶33 First, Goodwin claims that the alimony denial is
improper, even if the imputation decision is affirmed, because
the court erred in dealing with the consequences attendant to
imputing income to him. He claims that the court failed to
properly account for the tax consequences of the imputed
income, where it used his gross rather than net imputed income
to calculate his ability to meet his needs. And he claims that the
court should have increased his monthly expenses to reflect the
costs of returning to the workforce, such as car-related costs,
“increased food costs for eating outside the home, increased
clothing costs, and increased health expenses.”

¶34 The tax issue is not properly before us. “A party seeking
appellate review must provide a citation to the record showing
that the issue was preserved in the trial court or a statement of
grounds for seeking review of an issue not preserved in the trial
court.” Shuman v. Shuman, 2017 UT App 192, ¶ 28, 406 P.3d 258
(cleaned up); Gowe v. Intermountain Healthcare, Inc., 2015 UT App
105, ¶ 7, 356 P.3d 683 (“We generally do not address
unpreserved arguments raised for the first time on appeal. To
preserve an argument for appellate review, the appellant must



20180923-CA                    14               2020 UT App 34
                        Petrzelka v. Goodwin


first present the argument to the district court in such a way that
the court has an opportunity to rule on it.” (cleaned up)); see also
Utah R. App. P. 24(a)(5)(B). Goodwin fails to demonstrate where
in the record he preserved the request that the court impute net
rather than gross income to him. 4 And based on our review of
the record, we have found no request by Goodwin that the court
consider the tax consequences of the imputed income. Thus, this
issue has not been properly preserved for appeal. 5

¶35 Moreover, even had Goodwin properly preserved the tax
issue, he fails to demonstrate that this potential error affected the
court’s alimony determination. Instead, he simply suggests that
the court import the tax rate applicable to Petrzelka—someone
employed full-time as a teacher, who is not retired and not
receiving Social Security benefits as income—rather than
explaining “what the actual tax consequences of the court’s error
are or what they would have been had the court considered the
tax implications” of his imputed income. See Gardner, 2019 UT
61, ¶ 105.

¶36 Similarly, Goodwin fails to carry his burden of persuasion
with respect to the increased expenses related to working. While
he argues that the court should have increased his expenses in
various categories, at trial he did not present evidence of
amounts to be added to give the court an evidentiary basis to do


4. Instead, in his objections to the proposed findings of fact and
conclusions of law, Goodwin specifically asked the court to
“include the word ‘gross’ in describing the amount of income the
Court is imputing to [him].”

5. Ordinarily, parties’ respective tax obligations ought to be
taken into consideration in making an alimony determination.
See McPherson v. McPherson, 2011 UT App 382, ¶¶ 13–16, 265
P.3d 839.




20180923-CA                     15                 2020 UT App 34
                       Petrzelka v. Goodwin


so. Likewise, on appeal, he fails to suggest any amount to be
added for the various expenses or otherwise demonstrate how
such increases might have affected the trial court’s overall
alimony determination. See Pulham v. Kirsling, 2019 UT 18,
¶¶ 33–39, 443 P.3d 1217 (declining to reverse for a new trial on
the issue of monthly income where the appellant had not
demonstrated that, even if the court erred in its income finding,
the error was harmful).

¶37 Thus, Goodwin has not shown that reversal is warranted
on either point.

b.     Marital Standard of Living Finding

¶38 Next, Goodwin disagrees with the court’s assessment of
the effect the parties’ separate standards of living during the
marriage ought to have on the question of alimony. He contends
that if the parties indeed had separate standards of living as the
court found, then, based on Petrzelka’s contributions to some of
his living expenses during the marriage, the “only conclusion for
the trial court to make is that [he] was and is still in need of
alimony.”

¶39 However, alimony determinations are not made by rote,
where there may be only one right conclusion. Instead, they are
made in light of the range of unique circumstances in play. A
trial court accordingly has considerable discretion in adjusting
the parties’ financial and property interests post-divorce, and its
adjustments to those interests are entitled to a presumption of
validity. See Utah Code Ann. § 30-3-5(8)(a) (LexisNexis 2019)
(setting forth a list of factors courts must consider in determining
alimony); Gardner, 2019 UT 61, ¶ 18. To persuade us that reversal
is appropriate, Goodwin must demonstrate something more
than mere disagreement with the court’s evaluation of
the evidence. See Gardner, 2019 UT 61, ¶ 18; Taft, 2016 UT App
135, ¶ 19.



20180923-CA                     16                2020 UT App 34
                       Petrzelka v. Goodwin


¶40 And in suggesting that he should have been awarded
alimony based on Petrzelka’s contributions to the few monthly
expenses shared during the marriage, Goodwin fails to engage
with the court’s reasoning or findings on their own terms or
adequately account for the evidence supporting the decision
not to award alimony. Among other things, he does
not acknowledge the numerous findings that the evidence, as the
court found it, suggested that Goodwin was capable of meeting
his needs through his own income and that the parties’
deliberate separation of their finances during marriage
was germane to the equities surrounding the alimony request.
See Duchesne Land, 2011 UT App 153, ¶ 8; see also Rule v. Rule,
2017 UT App 137, ¶ 19, 402 P.3d 153 (“If the court determines
that the receiving spouse is able to meet all her needs with
her own income, then it should not award alimony.” (cleaned
up)). Instead, Goodwin merely points to evidence he believes
supports his position that the only appropriate conclusion
was that he was in need of alimony at least in the minimum
amount Petrzelka contributed to the parties’ joint
expenses during the marriage. He cannot persuade us that
reversal is appropriate on such a showing. See Taft, 2016 UT App
135, ¶ 19.

c.    Material Omissions in the Findings

¶41 Finally, Goodwin claims that the court failed to make
findings on certain “material” issues related to the alimony
determination and that we should reverse on that basis.
He contends that the court failed to account for $68.50 in
monthly funeral costs and bank fees, which were not in his
financial declaration but to which he testified. He also argues
that “[t]here is no clear basis to determine what amount the trial
court had in mind for [his] cable tv expenses, food expenses,
and the credit card monthly payments,” where the court
found that they were too high but made no specific findings on
those expenses.


20180923-CA                    17               2020 UT App 34
                       Petrzelka v. Goodwin


¶42 Even assuming there is merit to Goodwin’s complaints on
these points, Goodwin must demonstrate that there is a
“reasonable likelihood” that the omissions and errors he
identifies affected (or, if in error, would affect) the court’s
alimony denial. See Pulham, 2019 UT 18, ¶¶ 33–39 (declining to
reverse for a new trial on the issue of monthly income where the
appellant had not demonstrated that, even if the court erred in
its income finding, the error was harmful); see also Gardner, 2019
UT 61, ¶ 103 (concluding that the appellant failed to meet her
burden on appeal where she made no attempt to show that the
court’s error resulted in harm). See generally Utah R. Civ. P. 61
(“The court at every stage of the proceeding must disregard any
error or defect in the proceeding which does not affect the
substantial rights of the parties.”). In arguing that the court’s
decision ought to be reversed for failure to make findings on this
handful of expenses, Goodwin does not address all the reasons
why alimony was denied or whether the court would have made
a different decision had it considered the additional issues.

¶43 As discussed above, the court’s ultimate decision to deny
alimony was based on more than mathematics. The court sought
to reach what it considered to be an appropriate alimony
determination in light of all the “facts, circumstances and
equitable principles” uniquely at play. Thus, the court’s decision
to deny alimony took into consideration more than simply the
numbers the parties attached to their respective expenses and
incomes. And because this is so, to persuade us that reversal is
appropriate, Goodwin must demonstrate that even if the court’s
omissions were in error, it is reasonably likely that the court
would not have denied alimony in light of all the relevant facts,
circumstances, and equities. See Pulham, 2019 UT 18, ¶¶ 33–39.
Goodwin does not attempt to make any such showing.

¶44 Further, even on the numbers alone, we question whether
Goodwin could demonstrate harm. If the court were to enter
additional findings on Goodwin’s cable TV, food, and credit card


20180923-CA                    18               2020 UT App 34
                       Petrzelka v. Goodwin


expenses, the amount of Goodwin’s expenses would presumably
decrease since the court found that those expenses were “too
high.” And given that the court determined that Goodwin’s
income—$3,571 per month—already exceeded the entirety of the
expenses he claimed—$3,349 per month—we find it difficult to
conclude that adding an additional $68.50 to his expenses would
likely tip the balance in favor of an alimony award, particularly
where other equities factored into the court’s decision.
Accordingly, he has not demonstrated that, even assuming it
was error not to make additional findings on the expenses to
which he points, the error was harmful to him. Goodwin is
therefore not entitled to reversal on this issue.

¶45 In sum, we conclude that Goodwin has not shown that
the court exceeded its discretion in either its decision to impute
income to him or in its overall decision to deny alimony. We
therefore affirm the court’s denial of alimony.

                      II. Retirement Division

¶46 Goodwin argues that the trial court erred by valuing
the marital retirement assets as of March 1, 2015 (following
the parties’ separation), rather than the time of the
divorce decree or trial in 2018. He claims that the circumstances
in this case “did not warrant deviating from the standard of
valuing the marital estate at the time of the divorce decree or
trial.” He also generally contends that this decision was
inequitable.

¶47 While a court should generally value the marital estate “at
the time of the divorce decree or trial,” a court has broad
discretion to value the parties’ marital assets at a different time,
such as that of separation, if it determines that the circumstances
so warrant. Rayner v. Rayner, 2013 UT App 269, ¶ 19, 316 P.3d
455 (cleaned up); see also Jacobsen v. Jacobsen, 2011 UT App 161,
¶ 39, 257 P.3d 478.



20180923-CA                     19                2020 UT App 34
                       Petrzelka v. Goodwin


¶48 Here, the court had a reasoned basis for concluding that
circumstances warranted deviation from the general rule. The
court found that, around the time the parties separated in
February 2015, Petrzelka “stopped personally contributing to her
retirement account” but that “she maintained such account and
it continued to grow.” As to Goodwin, the court found that
“once [the parties] separated,” Goodwin “continued to
overspend and live beyond his means” and “started dissipating
his retirement accounts, rather than maintaining those.” For
these reasons, the court determined that it would be “inequitable
to use a later date,” and therefore determined that the marital
period for valuing both parties’ retirement accounts would be
from the date of the marriage in September 2004 to March 1,
2015.

¶49 Goodwin has not shown that the court’s decision to value
the parties’ retirement accounts as of March 1, 2015, was
inequitable or otherwise exceeded the court’s broad discretion.
The trial court’s choice of March 1 as the relevant valuation date
was thoughtfully made based on the parties’ respective
treatment of their retirement accounts at the time of separation.
Specifically, Petrzelka stopped contributing to her account, while
Goodwin began drawing from his accounts to supplement his
income. March 1, 2015, therefore fairly represents the
approximate date that both parties’ treatment of their retirement
accounts, in light of their separation, changed. In these
circumstances, we cannot say that the trial court’s decision was
inequitable or that it otherwise exceeded its broad discretion in
deviating from the general rule. See Rayner, 2013 UT App 269,
¶ 19; Jacobsen, 2011 UT App 161, ¶ 39.

                        III. Attorney Fees

¶50 Both parties request attorney fees on appeal. Goodwin
asks for fees because he was awarded them below. Petrzelka
asks for her attorney fees on appeal, invoking rule 33 of the Utah


20180923-CA                    20               2020 UT App 34
                       Petrzelka v. Goodwin


Rules of Appellate Procedure and this court’s “inherent
equitable power” to award fees “in the interest of justice and
equity.”

¶51 As a general rule, a prevailing party on appeal who was
awarded attorney fees below will also be awarded their
appellate fees. See Stonehocker v. Stonehocker, 2008 UT App 11,
¶ 52, 176 P.3d 476. Because Goodwin has not prevailed on
appeal, we decline to award him his fees.

¶52 As for Petrzelka’s request, because she was not awarded
attorney fees below, she is not entitled to fees simply by virtue of
prevailing on appeal. See id. And while attorney fees under rule
33 of the Utah Rules of Appellate Procedure may be awarded if a
reviewing court determines that the appeal “is either frivolous or
for delay,” Utah R. App. P. 33(a), “the imposition of such a
sanction is only to be used in egregious cases,” Pyper v. Reil, 2018
UT App 200, ¶ 28 n.3, 437 P.3d 493 (cleaned up). We conclude
that this is not such a case. For similar reasons, we are not
inclined to otherwise exercise our equitable powers to award
fees. We therefore decline Petrzelka’s request for attorney fees.


                         CONCLUSION

¶53 We affirm. Goodwin has not demonstrated that the trial
court exceeded its discretion by imputing income to him at its
chosen hourly rate or by determining that alimony was not
warranted under the circumstances. Goodwin also has not
demonstrated that the court’s decision to value the parties’
retirement accounts as of March 1, 2015, was inequitable or
constituted an abuse of discretion. Finally, we decline to award
either party their attorney fees.




20180923-CA                     21                2020 UT App 34